Exhibit 10.5(f)

AMENDMENT NO. 1 TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the
“Amendment”) is entered into as of this 28th day of October, 2013 (the
“Effective Date”), by and between Masonite International Corporation, a British
Columbia corporation (the “Company”), and __________, an individual (the
“Executive”).
WHEREAS, the Company and the Executive entered into an Amended and Restated
Employment Agreement dated__________, 2012 (the “Employment Agreement”) and
desire to amend the Employment Agreement as hereinafter provided.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:
1.
Amendment to Section 10(c)(ii). The definition of “IPO” in Section 10(c)(ii) of
the Employment Agreement is deleted in its entirety and replaced by the
following:

“IPO” means the listing of the Company’s common shares on the New York Stock
Exchange, NASDAQ or on any other nationally recognized stock exchange.
2.
Remainder of Agreement Unaffected. Except as specifically amended by this
Amendment, the Employment Agreement shall remain in full force and effect and
unaffected by the terms of this Amendment.

3.
Counterparts. This Amendment may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which shall constitute
one and the same instrument.



IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Amendment, or have caused this Amendment to be duly executed and delivered on
their behalf.
MASONITE INTERNATIONAL CORPORATION
By:
 
Name:
 
Title:
 
 
 
 
 
Name:
 



            




